DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed February 15, 2022.
The amendments filed have been accepted and are hereby entered.
Claims 1, 6-8, 10, 11, 16-18, and 20 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and have been examined.
This action is made FINAL.









RESPONSE TO ARGUMENTS AND
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT

The 112(a) rejection of claims 1-20 directed to “apply a set of rules to account parameters to determine adjusted account parameters based on respective scenario” are withdrawn in view of Applicant’s arguments being persuasive.

The 112(b) rejection of claims 1-20 directed to “account parameters” limitation of claims 1 and 11 are withdrawn in view of Applicant arguments being persuasive.

The 112(b) rejection of claims 8 and 18 directed to “account adjustment parameter” are withdrawn in view of Applicant arguments being persuasive.

The 112(b) rejection of claims 5 and 15 directed to “the request indicating an alert check” are withdrawn in view of Applicant arguments being persuasive.

The 112(b) rejection of claims 10 and 20 directed to “deficiency amount” and “margin amount” are withdrawn in view of amendment received February 15, 2022.

Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are not persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 are  moot in view of new grounds of rejection necessitated by applicant’s amendments. 

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

With respect to 35 U.S.C. §101 rejection, Applicants assert that the claims are directed to patent-eligible subject matter which integrates the judicial exception into a practical application. Examiner respectfully disagrees. Examiner notes supporting arguments include the following (addressed inline):
Pages 12 - 14 of Remarks, asserting improvement to field of ‘personal financial management technology’: 
Page 12 of Remarks: “[C]laim 1 recites an improvement to the technical field of personal financial management technology. […] an account holder of an account may not have the ability to perform, with respect to their account, the kind of risk assessment an internal associate may perform“. 

Pages 13-14 of Remarks “[claimed invention] provides account holders with the ability to perform risk assessment […]. Accordingly, Applicants respectfully submit that claim 1 recites an improvement to the functioning of a computer, or an improvement to other technology or technical field, as MPEP §2106.04(d) states.” [Emphasis original],

With respect to the above argument asserting improvement to field of ‘personal financial management technology’, Examiner respectfully disagrees and does not find argument convincing (analysis continues below). 

As an initial matter, Examiner notes that Step 2A Prong II analysis is with respect to the additional elements outside of the abstract idea identified in previous Step 2A Prong I (§2106.04(d)(I) of MPEP: “The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter.”[Emphasis added]). Specifically, Examiner notes that the following limitations are recitation of fundamental economic principles and/or practices of mitigating risk via analysis of underlying account/portfolio data:
instructions that, upon execution, cause, in response to receiving, from a first user, a request including a first scenario of the set of scenarios:

identify a first set of rules from [set of scenarios] corresponding to the first scenario, wherein the request indicates a first account of the plurality of accounts, the first account being the first user’s account; 

obtain first account parameters of the first account; 
adjust the first account parameters based on the first set of rules; 

calculate a set of outcome metrics of the first account based on the adjusted account parameters;

obtain, from the first user, first input for adjusting settings of an alert, the first input including at least one threshold; and

in response to an outcome metric to which the at least one threshold corresponds, from among the calculated set of outcome metrics exceeding the at least one threshold,

	transmit the alert to the first user.


Examiner respectfully notes Applicant has not argued /contended that any of the elements previously identified as abstract are not abstract (i.e., Applicant has failed to contend Examiner’s 2019 PEG analysis of claims with respect to step 2A Prong I).  The additional elements for consideration in step 2A Prong II, as previously indicated (save for the newly amended “user device”) includes a system comprising a processor, memory storing databases and a user device.

Examiner notes that the claims recite a system at a high degree of generality, and recites the system comprising the most basic of computer elements (processor, memory coupled to processor) at a high degree of generality (i.e., the processor, memory, etc., are generic), such that the claims are merely adding the words “apply it” (or an equivalent) to the judicial exception of fundamental economic principles / practices (MPEP §2106.05(f)). For example, the steps of a processor of system “identify[ing]” (i.e., accessing data stored in memory), “adjust[ing]” (i.e., editing/modifying data stored in memory), and “calculat[ing]” metrics (i.e., performing mathematical calculations based on stored data) are generic computer functions, and not indicative of “improvements to the functioning of a computer, or to any other technology or technical field”. Furthermore, the “obtaining” and “transmitting” of data between a system and user device is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Similarly, the databases are claimed at a high degree of generality and are generic, as the databases are merely applied to store information directed to the abstract idea. In view of the aforementioned, Examiner fails to see how the aforementioned generic additional elements claimed (e.g., system, processor, memory, databases, or user devices) are indicative of improvements to a technical field, and furthermore fails to see a technical solution to a technical problem. 

Furthermore, Examiner notes that Applicant argument states: 
“[claimed invention] provides account holders with the ability to perform risk assessment […]. Accordingly, Applicants respectfully submit that claim 1 recites an improvement to the functioning of a computer, or an improvement to other technology or technical field, as MPEP §2106.04(d) states.” (Emphasis Original)

further stating: 
“[C]laim 1 recites an improvement to the technical field of personal financial management technology. […] an account holder of an account may not have the ability to perform, with respect to their account, the kind of risk assessment an internal associate may perform.” (Emphasis Added)

Examiner respectfully submits that a different entity (i.e., the account holder, not the internal associate) performing risk financial risk assessments is not indicative of improvements to the functioning of a computer or to any other technology / technical field, but is rather a modification to the abstract idea recited. The difference in accessibility relied upon by Applicant to indicate improvement is not realized by or rooted in any particular technology or implementation details, beyond the claims merely characterizing the device as a “user device”.

Furthermore, Examiner fails to see how the “[…] field of personal financial management […]” is considered “technical” in nature, as characterized by Applicant. As previously stated, the additional elements are claimed at a high degree of generality, and the asserted improvement claimed by Applicant in Remarks is drawn to the abstract idea, not any particular technical arrangement (beyond what is generic or constitutes insignificant extra-solution activity). Examiner fails to see how a different user performing known forms of risk mitigation is a technical improvement to “the […] field of personal financial management technology”, especially since the asserted field of endeavor mentioned by Applicant already pre-supposes that the user has access to financial management information, per being “personal financial management” technology (i.e., Examiner respectfully contends Applicant is implicitly asserting that abstract forms of risk management being accessible to regular investors constitutes improvements to a “technical field”, which is incorrect).

Furthermore, Examiner notes that Applicant Specification does not surrender scope from systems being implemented by general purpose computers. While Examiner notes Applicant Specification states system may be “special purpose” (¶¶75-76), Examiner further notes that Applicant states (¶75 of Applicant Specification, emphasis added):
“The apparatuses and methods described in this application may be […] fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions […] in computer programs.”

While it is understood Applicants may be their own lexicographers, Examiner respectfully submits that Applicant’s description of “special-purpose computer” is against/counter to the plain meaning of the term, and that a general-purpose computer comprising coded instructions to perform a particular function does not constitute a “special-purpose” computer, at least when considering 2019 PEG analysis. Conversely, under plain meaning, a “special-purpose” computer is designed to complete specific, narrowly defined task or set of tasks. A general-purpose computer configured to execute a particular set of computer generic program instructions does not and cannot retroactively modify the design of the computer itself, which was already admitted to be designed as a general-purpose computer (i.e., generic program instructions directed to merely carry out abstract portfolio risk mitigation calculations / alerts ran on a general-purpose computer does not change the manner in which the computer was designed). A general-purpose computer merely carrying out computer instructions as it was designed to (per being general purpose (i.e., be capable of executing numerous different computer programs)), does not change the fact that the computer is/was a general-purpose computer, under plain meaning. While Examiner concedes some forms of “configuring” may yield a different computer design, it does not appear that Applicant Specification contemplates, claims, or indicates any form of ‘configuring’ that would yield such a change (under plain meaning), particularly in view of the ‘configuring’ being the general purpose computer adapted to merely execute “particular functions in computer programs” at a high degree of generality.

Accordingly, Examiner respectfully maintains that the claims do not recite an improvement to the functioning of a computer, or an improvement to other technology or technical field. 

Page 14 of Remarks: “Applicants respectfully submit that each of claims 1 and 11 represent an implementation […] with a particular machine or manufacture that is integral to the claim (i.e., the recitations of “a user device”) […]”.

The Examiner respectfully disagrees. Specifically, Examiner fails to see how either claims 1 or 11 indicate / represent implementation “with a particular machine […] that is integral to the claim”, when Applicant’s specification does not surrender scope of the claimed system including general-purpose embodiments. As previously mentioned, the system is claimed at a high degree of generality, and is merely applied.

While it is understood Applicants may be their own lexicographers, Examiner respectfully submits that Applicant Specification’s description of “special-purpose computer” is against/counter to the plain meaning of the term, and that a general-purpose computer configured to run coded instructions to perform a particular function does not constitute a “special-purpose” computer, at least when considering 2019 PEG analysis. Conversely, under plain meaning, a “special-purpose” computer is designed to complete a specific, narrowly defined task, or narrowly defined set of tasks. A general-purpose computer configured by generic program instructions to execute financial risk calculations / transmission of alerts does not and cannot modify the design of the computer itself, which was already admitted by Applicant Specification to be designed as a general-purpose computer (¶75 of Applicant Specification), at least under MPEP / 2019 PEG analysis (i.e., configuring a general-purpose computer to execute generic program instructions directed to abstract portfolio risk mitigation calculations / alerts does not change the fact that the computer was itself designed as a general-purpose computer). The Specification fails to describe any adjustments beyond merely configuring the computer to execute generic computer program instructions directed to abstract risk-mitigating steps, which does not indicate, under 2019 PEG analysis, a transformation from a general-purpose computer to a special-purpose one, as implied by Applicant Remarks / Specification. See MPEP §2106.05(b)(I), “THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS”:
 It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept);

Accordingly, Examiner respectfully maintains that the claims do not represent an implementation with a particular machine or manufacture that is integral to the claim, as Applicant has stated that special-purpose computers implementing system may merely include general-purpose computers executing programs.

Accordingly, in view of aforementioned analysis, Examiner respectfully maintains that the claims do not recite additional elements that integrate the judicial exception into a practical application (Step 2A Prong II, NO).

With respect to remaining steps of 2019 PEG analysis, Examiner notes step 2B of 2019 PEG analysis is not specifically argued / addressed by Applicant Remarks. Examiner notes rationale is provided below in 101 rejection of this Office Action. Accordingly, the 101 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea. The Examiner has identified system claim 1 as the claim that represents the claimed invention for analysis and is analogous to method claim 11 (i.e., same rationale of claim 1 (below), is similarly applied to claim 11 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

Addressing, Step 2A Prong I of 2019 PEG analysis, Claims 1-20 recite as a whole a method of organizing human activity because the claims recite a method of: instructions that, upon execution, cause, in response to receiving, from a first user, a request including a first scenario of the set of scenarios: identify a first set of rules from [set of scenarios] corresponding to the first scenario, wherein the request indicates a first account of the plurality of accounts, the first account being the first user’s account; obtain first account parameters of the first account; adjust the first account parameters based on the first set of rules; calculate a set of outcome metrics of the first account based on the adjusted account parameters; obtain, from the first user, first input for adjusting settings of an alert, the first input including at least one threshold; and in response to an outcome metric to which the at least one threshold corresponds, from among the calculated set of outcome metrics exceeding the at least one threshold, transmit the alert to the first user. The claims limitations above recite embodiments which are fundamental economic principles and/or practices of mitigating risk via analysis of underlying account/portfolio data. The mere nominal recitation of a generic computer, generic processor, generic memory coupled to processor with instructions, and various generic databases in memory do not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea (Step 2A Prong I: YES, the claims recite an abstract idea).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the generic system, generic user device, generic database, generic processor, and generic memory (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Simply implementing the abstract idea on the aforementioned generic hardware / software is not a practical application of the abstract idea. Additionally, the obtaining and transmitting of information between the user device and claimed system is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)) Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea (Step 2A Prong II: NO, the claims do not recite additional elements that integrate the judicial exception into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a generic system, a generic database, generic user device, and generic processor/memory (MPEP 2106.5(f), such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent)). For the step of the system obtaining / transmitting data to/from a user device that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the claimed obtaining / transmitting is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. (Further analysis continues below).

With respect to dependent claims 3, 6-7, 10, 13, 16-17, and 20, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea as they do not recite any further additional elements outside of the abstract idea, and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. For these reasons the claims are not patent eligible.

With respect to dependent claims 2, 4, 12, and 14, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea, as the claims, similar to parent claims 1 and 11, also use the generic memory (along with generic processor of generic system) merely as a tool to perform the abstract idea (MPEP 2106.05(f)), and fail to recite any other additional elements outside the abstract idea. Accordingly, when considered individually and as an ordered combination, claims 2, 4, 12, and 14 do not amount to significantly more than the abstract idea. For these reasons the claims are not patent eligible.

With respect to claims 5, 8-9, 15, and 18-19, the additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. (Analysis continues below).

Specifically, with respect to claims 5 and 15, they are merely applying the generic processor and generic memory with instructions to perform the abstract idea, similar to parent claims 1 and 11. Furthermore, with respect to the step of alert transmission via system, Examiner notes it as insignificant extra-solution activity to the judicial exception (See MPEP §2106.05(g)). For the step of transmitting an alert that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the alert transmission by computer is anything other than generic data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer sending/receiving information over a network is well-understood, routine, and conventional computer function when claimed at a high level of generality, as the case is here.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons, claims 5 and 15 are not patent eligible.

Specifically, with respect to claims 8-9 and 18-19, they are merely applying the generic processor and generic memory with instructions to perform the abstract idea, similar to parent claims 1 and 11 (and 5 and 15, as noted above; see MPEP 2106.05(f)). Furthermore, with respect to the step of displaying the metrics via the system, Examiner notes it as merely applying a generic (e.g., off-the-shelf) computer display to perform the judicial exception. Arguendo, if it is successfully argued that the display step of claims 8-9 and 18-19 are not merely applied, Examiner further notes the displaying step is also insignificant extra-solution activity (e.g., See §2106.05(g) of MPEP with respect to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). For the displaying step previously determined to be insignificant extra-solution activity, it is further determined to be well-understood, routine and conventional activity, as the displaying step is claimed as a high degree of generality. Examiner notes United States Application Publication No.  US-20020059258-A1 to Kirkpatrick (“Kirkpatrick”) disclosing that a computer displaying data graphically is well-known to one or ordinary skill in the art (¶43). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  For these reasons, claims 8-9 and 18-19 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20060059065-A1 to Glinberg (hereinafter Glinberg), in view of United States Application Publication No.  US-20160358254-A1 to Gershon (“Gershon”), in further view of United States Application Publication No.  US-20170206601-A1 to Weng (“Weng”), in further view of Non-Patent Literature, “EasyShield Demo” to EasyScreen (“EasyScreen”).

With respect to claim 1, Glinberg discloses: 

A system (Fig. 1, ‘SPAN’ / engine 102 of Glinberg) comprising: 

    PNG
    media_image1.png
    589
    993
    media_image1.png
    Greyscale


At least one processor; and a memory coupled to the at least one processor;
 (¶¶49, 1046 of Glinberg characterizes the SPAN as a system comprising processor and memory)

¶49 of Glinberg: CME calculates performance bonds using a system developed and implemented by CME called Standard Portfolio Analysis of Risk (SPAN) […]

¶1046 of Glinberg: the engine 102 executes on a computer having a Pentium-class processor, or suitable equivalent, a hard disk drive, for example a hard disk drive having a 10 gigabyte capacity, a memory, for example a memory having a 1 gigabyte capacity, and a suitable output device such as flat panel LCD display. Further, the computer executes an appropriate operating system, such as Microsoft Windows XP, published by the Microsoft Corporation, located in Redmond, Wash. The computer system 102 further may include a network interface and accompanying software for coupling the system with a network, the interface being of a suitable type for the network, such as an Ethernet or optical based network. [¶1047] […] the disclosed embodiments relate to a computer software program which is stored in the memory of a computer and executed by the processor(s) of the computer to perform the disclosed functions […]

wherein the memory stores: An account [of] a plurality of accounts (e.g., Fig., 2B, “Account: H”. Examiner takes the stance it is understood that the system stores the information in order to display it to client user device as a pre-requisite), 

wherein each account of the plurality of accounts (accounts / their corresponding portfolios) includes account parameters (positions constituting portfolio, and their corresponding data, such as price, volatility, time to expiration); (¶139 of Glinberg discloses accounts include positions (including parameters, such as held contracts, position quantity (e.g., number of contracts). See ¶139 in further view of ¶¶322-330 of Glinberg defining positions (i.e., parameters) as necessarily being associated via an account identifier (e.g., account XYZ in ¶329)), and

¶139 of Glinberg: […] Portfolios of positions to be margined using SPAN are held in performance bond accounts, or margin accounts. The positions in an account constitute a single portfolio.

¶¶322-331 of Glinberg1: Position definition: A position within a portfolio to be margined at a particular point in time, is defined by: [0323] the point in time at which the portfolio exists [...], the portfolio in which the position is contained, specified as the firm identifier, the account identifier, […] [0326] the position quantity number(s). [0327] For example, a particular position might be defined as: [0328] the end-of-day settlement for Dec. 1, 1999 [0329] firm 322, account XYZ, account type hedge customer, and segregation type CUST (for Customer) [0330] the CME's December 1999 S&P futures contract, to be margined for the normal business function, and [0331] a net position of +17.

¶¶51-52 of Glinberg: Each scenario consists of a "what-if' situation in
which SPAN assesses the effects of variations in price, volatility and time to expiration; and [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.

 Examiner’s Note: ¶5 of Applicant specification states example of account parameters as including 1. “a set of investment identifiers”, and 2. “A value corresponding to each investment identifier”.  ¶33 provides further examples:

¶5 of Applicant Specification: […] In other features, account parameters include (i) a set of investment identifiers of the first account and (ii) a value corresponding to each investment identifier. […]

¶33 of Applicant Specification: […] account parameters, such as account value, present investments, type of investments, etc. […]

In view of examples provided in specification, Examiner interprets account parameters, under broadest reasonable interpretation, include positions (and corresponding position data) in a portfolio corresponding to account.

[memory stores] a scenario [of] a set of scenarios, (In view of ¶¶79, 89 of Glinberg disclosing the scenarios are saved, it is understood that scenarios are stored in computer memory. Furthermore, it is also understood in view of SPAN adjusting based on scenarios that the scenarios are stored in memory to be able to performed disclosed functionality.):

¶79 of Glinberg: Specifically, SPAN Risk Manager: [¶89] Allows user to define, compare, save and reload "What-If" Scenarios for stress testing.

wherein each scenario of the set of scenarios includes a set of rules to apply to account parameters to determine adjusted account parameters based on the respective scenario; and ¶¶50-52 of Glinberg discloses a set of scenarios which includes rules to apply to (i.e., adjust) portfolio positions / corresponding position information (i.e., account parameters) to determine hypothetical metrics. See also table after ¶67 of Glinberg showing rules which adjust the portfolio’s hypothetical values, of which constitute a given scenario.

¶¶50-52 of Glinberg: SPAN evaluates overall portfolio risk by calculating the worst probable loss that a portfolio might reasonably incur over a specified time period. SPAN achieves this number by comparing hypothetical gains and losses that a portfolio would sustain under different market conditions [i.e., scenarios]. SPAN typically provides a "Risk Array" analysis of 16 possible scenarios for a specific portfolio under various conditions. SPAN methodology, however, allows users to request any number of scenarios to meet their particular needs: [0051] Each scenario consists of a "what-if" situation in which SPAN assesses the effects of variations in price, volatility and time to expiration; [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.


    PNG
    media_image2.png
    524
    438
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    446
    media_image3.png
    Greyscale


[system comprising] instructions, that upon execution, cause the at least one processor to, in response to receiving a request including a first scenario of the set of scenarios: (It is understood in view of being computer implemented that instructions are stored within the memory of SPAN system. See also ¶1047 of Glinberg)

¶1047 of Glinberg:  the disclosed embodiments relate to a computer software program which is stored in the memory of a computer and executed by the processor(s) of the computer to perform the disclosed functions […]

With respect to the following claim limitations of claim 1, they are rejected under the same rationale as claim 11 (below), mutatis mutandis:

in response to receiving, from a first user via a user device, a request including a first scenario of the set of scenarios: identify a first set of rules from the scenario database corresponding to the first scenario, wherein the request indicates a first account of the plurality of accounts, the first account being the first user’s; obtain first account parameters of the first account; adjust the first account parameters based on the first set of rules; calculate a set of outcome metrics of the first account based on the adjusted account parameters obtain, from the first user via a user device, first input for adjusting settings of an alert, the first input including at least one threshold; and in response to an outcome metric to which the at least one threshold corresponds, from among the calculated set of outcome metrics, exceeding the at least one threshold; transmit the alert to the first user.

Examiner notes the following additional references applied in claim 11 (below) include: Gershon, Weng, and EasyScreen.

Furthermore, Examiner notes Glinberg fails to explicitly teach, but Gershon and Weng disclose:

[account] database (¶77 of Weng discloses portfolio database 222 used for retrieving account information (i.e., is an account database)):  

¶77 of Weng: […] financial products, such as financial products held in a client's portfolio. For example, [generator 230 of clearinghouse] may be used to identify which financial products may be held in a client portfolio for which a margin requirement is to be calculated. For example, [generator 230] may receive a customer identifier (e.g., an account number, a name, etc.) and retrieve account information from a portfolio database 222 corresponding to the customer identifier. In some cases, the portfolio database 222 may store information corresponding to a plurality of customers, where the portfolios may include information detailing a size of a holding of the different financial products held in the portfolio and/or pricing information corresponding to the different financial products held in the portfolio. In some cases, the time series generator 230 may retrieve pricing information corresponding to the plurality of financial products held in the customer's portfolio from a remote database (e.g., the historical financial information database 260, etc.) via the network 205. 

[scenario] database (¶¶169, 177 of Gershon discloses scenario databases):

¶169 of Gershon: […] database 121 may store a plurality of scenario-related content elements 123 corresponding a respective plurality of scenarios. A scenario may be defined based on a combination of one or more predefined attributes, for example, trade attributes […] For example, each scenario may include a different combination of one or more attributes selected from one or more predefined sets of attribute types.

¶177 of Gershon: in some embodiments, application 129 and/or interface 110 may provide users 102 with the ability to define one or more scenarios and/or content elements corresponding to the scenarios. For example, interface 110 may provide user 102 with a content definition tool 300, as shown in FIG. 3, allowing the ability to define a scenario by selecting one or more of the scenario attributes from a list of predefined attributes. Content definition tool 300 may also allow user 102 to define a content element corresponding to the selected attribute and to a selected section. For example, interface 110 may allow the user to define an “advantages” section corresponding to the scenario “Fx; risk reversal; English; Buy Call (first leg); Sell put (second leg)”. The defined scenario and/or the defined content element corresponding to the scenario may be stored in database 121. Accordingly, interface 110 may allow defining a plurality of scenarios and a plurality of content elements corresponding to the scenarios and to the different sections of the trade article. For example, a plurality of “outline” content elements may be defined with respect to a plurality of respective scenarios, e.g., such that each “outline” content element includes content customized to the specific scenario.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system Glinberg have the scenarios and user account data stored in a database, as disclosed by Gershon and Weng, resulting in system of Glinberg in view of Gershon, Weng, and EasyScreen storing the scenarios (CME defined ones and user defined ones) and account data in respective databases, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases relative to not using one.

With respect to claim 2, it is rejected under the same rationale as claim 12 (below), mutatis mutandis. 

With respect to claim 3, it is rejected under the same rationale as claim 13 (below), mutatis mutandis. 

With respect to claim 8, it is rejected under the same rationale as claim 17 (below), mutatis mutandis. 

With respect to claim 9, it is rejected under the same rationale as claim 18 (below), mutatis mutandis. 

With respect to claim 10, it is rejected under the same rationale as claim 19 (below), mutatis mutandis. 
 
With respect to claim 11, Glinberg discloses: A method comprising: 

in response to receiving a request from a first user via a user device (At least abstract, In view of Fig. 1 and ¶¶1034, 1048, 1051 of Glinberg discloses SPAN system receiving “what-if” scenarios from users’ user (GUI) devices for determining margin metrics / requirements) 

    PNG
    media_image1.png
    589
    993
    media_image1.png
    Greyscale




Abstract of Glinberg: A graphic user interface is disclosed that combines a traditional trading, bookkeeping system or clearing system window with a detailed margin and/or collateral asset calculation analysis window on a single screen. […] The disclosed GUI, in an automated real-time or manual execution control basis, provide the user useful information (all types of numerical and/or graphical display) concerning which products contribute to and how much each product position contribute to the margin limits on, for example, multiple levels; all types of product level, product period (duration) level, account level and clearing level, etc. In one embodiment, the margin window may include a "what if" Scenario Panel and an "Actuals" Margin Analysis Panel. This Scenario Panel allows the user to experiment with "what-if" scenarios in real time or on an as-needed basis. This allows the user to better assess the changes an "actual" position(s) or "what-if" position(s) may have on the margin requirements on all account level types. […]

¶1034 of Glinberg: The disclosed embodiments relate to a user interface […] with a detailed margin and/or collateral asset calculation analysis window on a single screen. […] The disclosed embodiments, […] provide the user useful information (all types of numerical and/or graphical display) concerning which products contribute to and how much each product position contribute to the margin limits on, for example, multiple levels; […] In one embodiment, the margin window may include a "what if" Scenario Panel and an "Actuals" Margin Analysis Panel. This Scenario Panel allows the user to experiment with "what-if" scenarios in real time or on an as-needed basis. […]

¶1048 of Glinberg: GUI 200 may be utilized on any device capable of displaying a graphic user interface, such as a personal computer, personal digital assistant, handheld computer, laptop computer, mobile telephone, etc. Such devices may be wired or wireless, such as devices compliant with cellular communications protocols, 802.11a, b or g protocols or Bluetooth.

¶1051 of Glinberg: The GUI 200 may be integrated with the disclosed risk management software or the GUI 200 may be implemented as a separate client software program coupled with the risk management software via a network or other communications medium. In one embodiment, the GUI 200 is implemented as a web site, static or dynamic, using known web programming languages and protocols, such as HTTP, HTML, ActiveX, ASP, etc. In an alternate embodiment, the GUI 200 may be implemented on a system using the UNIX or LINUX operating system using the X-windows protocol. […]

Examiner’s Note: Examiner notes that the GUI being a client of risk management software via a network dictates that remote device (e.g., server) provides the risk management software data in response to requests (e.g., HTTP requests of website) in certain embodiments of ¶1051, per Glinberg characterizing device as ‘client’ in networking context. Examiner also notes X-windows protocols are protocols for client-server arrangements. (i.e., ¶1051 of Glinberg indicates a client/server embodiment, where the SPAN is separate from GUI, coupled via network)

[request from a first user via a user device] including a first scenario of a set of scenarios (Abstract, ¶¶89, 1034 of Glinberg (i.e., it is understood that users send request for different scenarios through a GUI), 

Abstract of Glinberg: A graphic user interface is disclosed that combines a traditional trading, bookkeeping system or clearing system window with a detailed margin and/or collateral asset calculation analysis window on a single screen. […] The disclosed GUI, in an automated real-time or manual execution control basis, provide the user useful information (all types of numerical and/or graphical display) concerning which products contribute to and how much each product position contribute to the margin limits on, for example, multiple levels; all types of product level, product period (duration) level, account level and clearing level, etc. In one embodiment, the margin window may include a "what if" Scenario Panel and an "Actuals" Margin Analysis Panel. This Scenario Panel allows the user to experiment with "what-if" scenarios in real time or on an as-needed basis. This allows the user to better assess the changes an "actual" position(s) or "what-if" position(s) may have on the margin requirements on all account level types. […]

¶1034 of Glinberg: The disclosed embodiments relate to a user interface […] with a detailed margin and/or collateral asset calculation analysis window on a single screen. […] The disclosed embodiments, […] provide the user useful information (all types of numerical and/or graphical display) concerning which products contribute to and how much each product position contribute to the margin limits on, for example, multiple levels; […] In one embodiment, the margin window may include a "what if" Scenario Panel and an "Actuals" Margin Analysis Panel. This Scenario Panel allows the user to experiment with "what-if" scenarios in real time or on an as-needed basis. […]

¶89 of Glinberg: [SPAN Risk Manager] Allows user to define, compare, save and reload "What-If" Scenarios for stress testing.

[in response to receiving request] identifying a first set of rules from a scenario [in memory] corresponding to the first scenario (In view of at least ¶¶50-52 of Glinberg disclosing the scenarios, and ¶89 of Glinberg disclosing the scenarios are saved, it is understood that scenarios are stored / retrievable from computer memory. Furthermore, it is also understood in view of SPAN adjusting based on scenarios that the scenarios are stored in memory to be able to performed disclosed functionality. (i.e., it is understood to one of ordinary skill reading Glinberg that the SPAN (elsewhere called the risk analysis engine / engine, 102), per being computer implemented, stores the rules to run the what-if analysis, since that is its disclosed function. See also at least ¶1046-1047 characterizing the SPAN as a system comprising processor and memory)), 

¶¶50-52 of Glinberg: SPAN evaluates overall portfolio risk by calculating the worst probable loss that a portfolio might reasonably incur over a specified time period. SPAN achieves this number by comparing hypothetical gains and losses that a portfolio would sustain under different market conditions [i.e., scenarios]. SPAN typically provides a "Risk Array" analysis of 16 possible scenarios for a specific portfolio under various conditions. SPAN methodology, however, allows users to request any number of scenarios to meet their particular needs: [0051] Each scenario consists of a "what-if" situation in which SPAN assesses the effects of variations in price, volatility and time to expiration; [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.

¶89 of Glinberg: [SPAN Risk Manager] Allows user to define, compare, save and reload "What-If" Scenarios for stress testing.


¶1046 of Glinberg: the engine 102 executes on a computer having a Pentium-class processor, or suitable equivalent, a hard disk drive, for example a hard disk drive having a 10 gigabyte capacity, a memory, for example a memory having a 1 gigabyte capacity, and a suitable output device such as flat panel LCD display. Further, the computer executes an appropriate operating system, such as Microsoft Windows XP, published by the Microsoft Corporation, located in Redmond, Wash. The computer system 102 further may include a network interface and accompanying software for coupling the system with a network, the interface being of a suitable type for the network, such as an Ethernet or optical based network. [¶1047] […] the disclosed embodiments relate to a computer software program which is stored in the memory of a computer and executed by the processor(s) of the computer to perform the disclosed functions […]

[…] of a plurality of accounts, (¶139 of Glinberg. Examiner is interpreting that the limitation is merely stating the account in request is one of many, where the other accounts of plurality are not necessarily in request. Glinberg generally discloses more than one (i.e., a plurality) may exist),

¶139 of Glinberg: […] Portfolios of positions to be margined using SPAN are held in performance bond accounts, or margin accounts. The positions in an account constitute a single portfolio.

The first account being the first user’s account (Fig. 2A, 202, 212 in further view of ¶¶1053, of Glinberg)

    PNG
    media_image4.png
    617
    886
    media_image4.png
    Greyscale

¶¶1053 of Glinberg: The trading window 202 displays data representative of the user's trading activities, such as their current portfolio/positions. […]. The margin information panel 220, described below, displays data representative of the contributions of the user's trading activities to the user's margin/performance bond limits. In this way, the GUI 200 presents a comprehensive display showing the inputs to, as well as the effects, on the user's margin requirement such that the user may easily understand their current status with the clearing house.

each account of the plurality of accounts (accounts / their corresponding portfolios) includes account parameters, and (positions constituting portfolio, and their corresponding data, such as price, volatility, time to expiration);

 (¶139 discloses accounts include positions (i.e., parameters, such as held contracts, position quantity (e.g., number of contracts, etc.). See ¶139 in further view of ¶¶322-330 of Glinberg defining positions (i.e., parameters) as necessarily being associated via an account identifier (e.g., account XYZ in ¶329))

¶139 of Glinberg: […] Portfolios of positions to be margined using SPAN are held in performance bond accounts, or margin accounts. The positions in an account constitute a single portfolio.

¶¶322-331 of Glinberg2: Position definition: A position within a portfolio to be margined at a particular point in time, is defined by: [0323] the point in time at which the portfolio exists [...], the portfolio in which the position is contained, specified as the firm identifier, the account identifier, […] [0326] the position quantity number(s). [0327] For example, a particular position might be defined as: [0328] the end-of-day settlement for Dec. 1, 1999 [0329] firm 322, account XYZ, account type hedge customer, and segregation type CUST (for Customer) [0330] the CME's December 1999 S&P futures contract, to be margined for the normal business function, and [0331] a net position of +17.

¶¶51-52 of Glinberg: Each scenario consists of a "what-if' situation in
which SPAN assesses the effects of variations in price, volatility and time to expiration; and [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.

 Examiner’s Note: ¶5 of Applicant specification states example of account parameters as including 1. “a set of investment identifiers”, and 2. “A value corresponding to each investment identifier”.  ¶33 provides further examples:

¶5 of Applicant Specification: […] In other features, account parameters include (i) a set of investment identifiers of the first account and (ii) a value corresponding to each investment identifier. […]

¶33 of Applicant Specification: […] account parameters, such as account value, present investments, type of investments, etc. […]

In view of examples provided in specification, Examiner interprets account parameters, under broadest reasonable interpretation, include positions (and corresponding position data) in a portfolio corresponding to account.

each scenario of the set of scenarios includes a set of rules to apply to account parameters to determine adjusted account parameters based on the respective scenario (¶¶39, 49, 51, and Table following ¶67 of Glinberg discloses adjusting for price, volatility, and time to expiration of portfolio positions (i.e., is adjusting parameters of positions of portfolio). It is understood each given scenario is defined by rules that adjust parameters of a given portfolio which comprises one or more positions); 

obtaining first account parameters of the first account; (Fig. 1, arrow between 104 and 102. Examiner notes portfolio includes the positions / associated data (i.e., the parameters of a first account) per ¶139 of Glinberg)

    PNG
    media_image5.png
    589
    993
    media_image5.png
    Greyscale

¶139 of Glinberg: […] Portfolios of positions to be margined using SPAN are held in performance bond accounts, or margin accounts. The positions in an account constitute a single portfolio.

 adjusting the first account parameters (i.e., data associated with position, e.g., price) based on the first set of rules (¶¶50-52 of Glinberg discloses a set of scenarios which includes rules to apply to adjust portfolio detail data (i.e., account parameters) to determine hypothetical metrics, such as profit / loss (¶1059). See also table after ¶67 of Glinberg showing rules which adjust the portfolio’s hypothetical values, of which constitute a given scenario.)

¶¶50 of Glinberg: SPAN evaluates overall portfolio risk by calculating the worst probable loss that a portfolio might reasonably incur over a specified time period. SPAN achieves this number by comparing hypothetical gains and losses that a portfolio would sustain under different market conditions [i.e., scenarios]. SPAN typically provides a "Risk Array" analysis of 16 possible scenarios for a specific portfolio under various conditions. SPAN methodology, however, allows users to request any number of scenarios to meet their particular needs: 

¶¶51-52 of Glinberg: Each scenario consists of a "what-if" situation in which SPAN assesses the effects of variations in price, volatility and time to expiration; [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.


    PNG
    media_image2.png
    524
    438
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    446
    media_image3.png
    Greyscale


calculating a set of outcome metrics of the first account based on the adjusted account parameters (¶¶51-52 of Glinberg discloses the what-if analysis scenarios calculations involve price changes of the positions in portfolio (e.g., adjustment of portfolio parameters), ¶¶79, 86, 1062 of Glinberg discloses the calculations result in outcome metrics, such as gain/loss);(At least ¶1059 discloses what-if details can include other outcome metrics such as Margin, Profit/Loss, Margin Offset/Reduction)
¶79, 86: Specifically, SPAN Risk Manager: [0086] Calculates hypothetical P&L's [i.e., Profits/Losses]

¶¶51-52 of Glinberg: Each scenario consists of a "what-if" situation in which SPAN assesses the effects of variations in price, volatility and time to expiration; [0052] Each calculation represents a gain or loss based on the possible gains or losses due to changes in an instrument's price by X and volatility by Y.

¶1061-1062 Glinberg: [1062] Displays portfolio exposure (Gain/Loss) in currency amount with different `What-if` variables; […]

¶1059 View `What-if` Details in; Margin, Profit/Loss, and Margin Offset/Reduction from Spreads or Risk-Offset

	
Glinberg fails to disclose that the scenarios are stored in a database, despite it being understood that they’re stored in SPAN’s memory. However, Gershon discloses [scenario] database (¶¶169, 177 of Gershon discloses scenario databases):

¶169 of Gershon: […] database 121 may store a plurality of scenario-related content elements 123 corresponding a respective plurality of scenarios. A scenario may be defined based on a combination of one or more predefined attributes, for example, trade attributes […] For example, each scenario may include a different combination of one or more attributes selected from one or more predefined sets of attribute types.

¶177 of Gershon: in some embodiments, application 129 and/or interface 110 may provide users 102 with the ability to define one or more scenarios and/or content elements corresponding to the scenarios. For example, interface 110 may provide user 102 with a content definition tool 300, as shown in FIG. 3, allowing the ability to define a scenario by selecting one or more of the scenario attributes from a list of predefined attributes. Content definition tool 300 may also allow user 102 to define a content element corresponding to the selected attribute and to a selected section. For example, interface 110 may allow the user to define an “advantages” section corresponding to the scenario “Fx; risk reversal; English; Buy Call (first leg); Sell put (second leg)”. The defined scenario and/or the defined content element corresponding to the scenario may be stored in database 121. Accordingly, interface 110 may allow defining a plurality of scenarios and a plurality of content elements corresponding to the scenarios and to the different sections of the trade article. For example, a plurality of “outline” content elements may be defined with respect to a plurality of respective scenarios, e.g., such that each “outline” content element includes content customized to the specific scenario.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the scenarios of Glinberg have the scenarios stored in a database, as disclosed by Gershon, resulting in system of Glinberg storing the scenarios (CME defined ones and user defined ones) in a database, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases, relative to not using one when storing data.

Glinberg in view of Gershon fails to disclose, but Weng discloses: [a] request indicates a first account (¶77 of Weng discloses a customer identifier (i.e., an account number) may be used to retrieve account information to calculate margin requirements (similar to that of Glinberg)).

¶77 of Weng: [system] may be used to identify which financial products may be held in a client portfolio for which a margin requirement is to be calculated. For example, the time series generator 230 may receive a customer identifier (e.g., an account number, a name, etc.) and retrieve account information from a portfolio database 222 corresponding to the customer identifier.

In view of ¶139 of Glinberg disclosing portfolios as positions in accounts, and the portfolios being used as basis for margin requirement calculations in Glinberg in what-if analysis, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the what-if requests of Glinberg in view of Gershon and Smith include an account identifier entered from user, resulting in SPAN system to identify/access corresponding portfolio in memory, in order to advantageously save users time from having to manually enter their entire portfolio. (Examiner takes the stance entering account identifier to gather portfolio/ corresponding positions is reasonably understood to be less time consuming than user manually entering all positions (the method disclosed in ¶77 of Glinberg)).

Glinberg in view of Gershon and Weng fail to disclose, but EasyScreen discloses: 

obtain, from the first user device, first input for adjusting settings of an alert, (2:00 of EasyScreen discloses Alert Editor GUI interface for entering inputs for adjusting settings of an alert)


    PNG
    media_image6.png
    366
    633
    media_image6.png
    Greyscale


the first input including at least one threshold; (2:09 – 2:14 of EasyScreen) and

in response to an outcome metric to which the at least one threshold corresponds, from among the calculated set of outcome metrics exceeding the at least one threshold, transmit the alert to the first user.



    PNG
    media_image7.png
    302
    435
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    290
    438
    media_image8.png
    Greyscale


(Examiner notes EasyShield user saves alert named ‘Margin’ with conditions above for all selected accounts)


    PNG
    media_image9.png
    137
    337
    media_image9.png
    Greyscale


Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the client user device of Glinberg in view of Gershon and Weng include interfaces for customized alerts, resulting in the margin metrics determined in response to what-if request of Glinberg in view of Gershon, and Weng to be configured to be measured with respect to corresponding respective thresholds,  further resulting in alerts when outside of acceptable thresholds, in order to advantageously alert users when projected margin metrics are indicative of high risk.

With respect to claim 12, Glinberg in view of Gershon, Weng, and EasyScreen discloses / renders obvious the claim limitations of parent claim 11.  Furthermore, Glinberg discloses: The method of claim 11 further comprising: […]

 investment value trends over a historical period, (¶1037 of Glinberg)

¶1037 of Glinberg: The exemplary risk management system 100 includes a risk analysis engine 102. […], the engine 102 may also receive actual market data 106, real time or historical, to be factored into the risk analysis.

wherein the set of outcome metrics are calculated based on the investment value trends for investments included in the first account. (¶1037 of Glinberg discloses that historical data is used in the SPAN analysis, of which was previously mentioned to determine the outcome metrics (e.g., Margin calculations) for given scenarios that adjusted the price of assets);(Examiner also notes similar systems are known to use historical data as basis, as shown in ¶¶47-48, 104, 108 of Glinberg);( See also abstract and ¶¶8, 69-70, 73, 74, 197, 199 of Weng disclosing historical data and scenarios used as basis for value-at-risk calculation for margin requirement calculations/determination)

¶1037 of Glinberg: The exemplary risk management system 100 includes a risk analysis engine 102. […], the engine 102 may also receive actual market data 106, real time or historical, to be factored into the risk analysis.

Glinberg fails to disclose, but Weng discloses: The method of claim 11 further comprising: storing a historical database. (abstract, Fig. 2, 260, and ¶74 of Weng discloses historical data stored in database. With respect to this limitation (“historical database”), the same obviousness rationale used with Gershon (above) is applied herein, mutatis mutandis).

Abstract of Weng: […]  computing device may be configured to generate a margin requirement for a portfolio of financial products and may include a processor to process instructions that cause the clearinghouse computing device to retrieve a plurality of pricing records from a historical pricing database.

¶74 of Weng: […] computing system 210 may be communicatively coupled to a historical financial information database 260 via the network 205. In some cases, at least a portion of the historical financial information database 260 may be otherwise incorporated into the clearinghouse computing system 210 and/or the financial market computing system 250.

    PNG
    media_image10.png
    489
    423
    media_image10.png
    Greyscale


With respect to claim 13, Glinberg in view of Gershon, Smith and Weng discloses / renders obvious the claim limitations of parent claim 11.  Furthermore, Glinberg discloses: wherein account parameters include[:]

a set of investment identifiers of the first account and 
a value corresponding to each investment identifier. (See abstract of Glinberg disclosing that the analysis is with respect to portfolios (i.e., positions of a given account, i.e., a set of account parameters);(Examiner generally notes each position of a plurality of positions in a given portfolio each have a ticker (i.e., an investment identifier of a set of investment identifiers))); (Examiner generally notes each position of the plurality of positions in a given portfolio each have an associated value per nature of being a financial instrument (i.e., a value of a set of values, each value of set of values corresponding to associated investment identifier)));(See also ¶139 and ¶67 example (with subsequent table)))

Abstract of Glinberg: […] The disclosed GUI provides the flexibility to analyze any combination of products or instrument classes such as single stock futures, futures (of all types), options (of all types), forward contracts, security options, securities and cash-based assets. Conventional systems merely block entry of orders beyond a predetermined credit limit or display clearing/bookkeeping information on all types of portfolio or accounts. The disclosed GUI, in an automated real-time or manual execution control basis, provide the user useful information (all types of numerical and/or graphical display) concerning which products contribute to and how much each product position contribute to the margin limits on, for example, multiple levels; all types of product level, product period (duration) level, account level and clearing level, etc. In one embodiment, the margin window may include a "what if" Scenario Panel and an "Actuals" Margin Analysis Panel. This Scenario Panel allows the user to experiment with "what-if" scenarios in real time or on an as-needed basis. This allows the user to better assess the changes an "actual" position(s) or "what-if" position(s) may have on the margin requirements on all account level types. Further, the actual panel displays the account's actual positions and the associated contributions each position has to that account's margin requirements.


With respect to claim 18, Glinberg in view of Gershon, Smith and Weng discloses claim 11. Furthermore, Glinberg discloses: The method of claim 11 wherein the instructions, upon execution, cause the at least one processor to, in response to the request indicating a hypothetical metrics request: 

 identify a first parameter of the first account of the request to adjust; adjust the first parameter based on a requested account adjustment parameter; (at least ¶91 of Glinberg)

¶91 of Glinberg: [SPAN Risk Manager] Enables the user to shift volatility skews

calculate the set of outcome metrics based on the adjusted first parameter; (¶¶50-52 of Glinberg. See also ¶¶212-215) and 

¶79, 86: Specifically, SPAN Risk Manager: [0086] Calculates hypothetical P&L's [i.e., Profits/Losses]

display the calculated set of outcome metrics. (Fig. 2a of Glinberg)


    PNG
    media_image11.png
    515
    707
    media_image11.png
    Greyscale


With respect to claim 19, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 wherein the instructions, upon execution, cause the at least one processor to display the set of outcome metrics. (Fig. 2A of Glinberg)

    PNG
    media_image11.png
    515
    707
    media_image11.png
    Greyscale

With respect to claim 20, Glinberg in view of Gershon, Smith and Weng discloses: The method of claim 11 wherein the set of outcome metrics includes at least one of:
an exposure amount, (Fig. 2D, “Risk”, in further view of ¶¶1060 – 1063 of Glinberg disclosing gain/loss metrics as measures of exposure)


    PNG
    media_image12.png
    613
    858
    media_image12.png
    Greyscale

Profit Vector / Loss Vector
¶1063 of Glinberg: Displays portfolio exposure (Gain/Loss) in multiple instruments/contracts/positions with different "what-if" variables simultaneously.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glinberg in view of Gershon, Weng, and EasyScreen as applied in parent claims 1 and 11, in further view of United States Application Publication No.  US-20110196774-A1 to Scianna (“Scianna”).

With respect to claim 4, it is rejected under the same rationale as claim 14 (below), mutatis mutandis. 

With respect to claim 14, Glinberg in view of Gershon, Weng, and EasyScreen disclose the method of parent claim 11. Glinberg fails to teach, but Easy Screen suggests: a plurality of thresholds, wherein each threshold of the plurality of thresholds corresponds to a respective outcome metric. 
(2:00 – 2:14 of EasyScreen discloses Alert Editor GUI interface for entering inputs for adjusting settings of an alert based on outcome metric thresholds. Furthermore, Examiner notes the alerts are for all accounts selected (e.g., a plurality of thresholds are understood to be calculated corresponding to respective outcome metric to provide alert for any of the selected accounts.));(Examiner notes same obviousness rationale applied in parent claim 1 applies herein (mutatis mutandis)).


    PNG
    media_image6.png
    366
    633
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    302
    435
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    290
    438
    media_image8.png
    Greyscale


(Examiner notes EasyShield user saves alert named ‘Margin’ with conditions above for all selected accounts)


    PNG
    media_image9.png
    137
    337
    media_image9.png
    Greyscale



Glinberg in view of Gershon, Weng, EasyScreen fail to explicitly teach, but Scianna teaches: [plurality of thresholds] storing [a plurality of] thresholds in a threshold database. (¶11 of Scianna):

¶11 of Scianna: […] The trade processing system stores such alert criteria in its database and monitors for circumstances when the criteria are met. […]

Accordingly, it would have been rendered obvious to one of ordinary skill in the art that the thresholds of Glinberg in view of Gershon, Weng, and EasyScreen could have been stored in a threshold database at the SPAN / sever of client GUI user device of Glinberg, in order to advantageously reduce data redundancy, improve data integrity and independence from application programs, and more efficient storage, per general benefits of using databases (relative to not using one).

With respect to claim 5, it is rejected under the same rationale as claim 15 (below), mutatis mutandis. 

With respect to claim 15, Glinberg in view of Gershon, Weng, EasyScreen, and Scianna discloses the method of parent claim 14.  Furthermore, Glinberg discloses: calculating a first outcome metric; (Fig. 1, 110, Fig. 2A, 212, ¶1065, ¶1052, ¶1059 of Glinberg);(See also ¶1087 of Glinberg)

¶1087 of Glinberg:  View What-if Profit and Loss Valuation or Margin
Valuation using theoretical prices or positions.

Glinberg fails to disclose, but EasyScreen discloses: The method of claim 14 further comprising, in response to the request indicating an alert check: 

selecting a set of accounts from the plurality of accounts, wherein the set of accounts are identified in the request; (Note Accounts Context field, and “All selected”; 2:00-2:14 of EasyScreen)


    PNG
    media_image6.png
    366
    633
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    302
    435
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    290
    438
    media_image8.png
    Greyscale


(Examiner notes EasyShield user saves alert named ‘Margin’ with conditions above for all selected accounts)


    PNG
    media_image9.png
    137
    337
    media_image9.png
    Greyscale



and in response to the first outcome metric being beyond the first threshold, generating and transmitting a first alert. (2:00 – 2:14 of EasyScreen discloses an alert being transmitted to client device of user).

    PNG
    media_image9.png
    137
    337
    media_image9.png
    Greyscale


Glinberg in view of Gershon, Weng, and EasyScreen fail to disclose, but Scianna discloses: identifying a first threshold stored in the threshold database, wherein the first threshold corresponds to the first outcome metric; (¶11 of Scianna. Examiner notes same obviousness rationale of claim 14 applies herein, mutatis mutandis)

¶11 of Scianna: […] The trade processing system stores such alert criteria in its database and monitors for circumstances when the criteria are met. When the criteria are met, the system generates and transmits an alert […]


Claims 6, 16, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glinberg in view of Gershon, Weng, and EasyScreen as applied in parent claims 1 and 11, in further view of United States Patent Publication No.  US-8635130-B1 to Smith (“Smith”).

With respect to claim 6, it is rejected under the same rationale as claim 16 (below), mutatis mutandis. 

With respect to claim 16, Glinberg in view of Gershon, Weng, and EasyScreen disclose the limitations of parent claim 11. Furthermore, Glinberg discloses: wherein the request includes: 

(iii) a requested investment group identifier, (Fig. 2D, 2F, “Combined Commodity”, in further view of ¶¶60-65 of Glinberg)

    PNG
    media_image13.png
    437
    733
    media_image13.png
    Greyscale


¶60 of Glinberg: SPAN combines financial instruments within the same underlying for analysis, and refers to this grouping as the Combined Commodity group.

(iv) a requested scenario identifier, and (at least abstract, ¶¶50-52, 89, 98, 1034-1035 of Glinberg. Examiner notes system must receive some form of scenario identifier per user’s corresponding selection of scenario in what-if analysis)

¶89 of Glinberg: [SPAN Risk Manager] Allows user to define, compare, save and reload "What-If" Scenarios for stress testing.

(v) a requested account adjustment parameter. (¶90 of Glinberg)
¶90 of Glinberg: [SPAN Risk Manager] Enables the user to shift volatility skews.

Glinberg fails to disclose, but Weng discloses: (ii) an account identifier, (¶77 of Weng. Examiner notes same obviousness rationale of parent claim applies herein, mutatis mutandis).

¶77 of Weng: […] financial products, such as financial products held in a client's portfolio. For example, [generator 230 of clearinghouse] may be used to identify which financial products may be held in a client portfolio for which a margin requirement is to be calculated. For example, [generator 230] may receive a customer identifier (e.g., an account number, a name, etc.) and retrieve account information from a portfolio database 222 corresponding to the customer identifier. In some cases, the portfolio database 222 may store information corresponding to a plurality of customers, where the portfolios may include information detailing a size of a holding of the different financial products held in the portfolio and/or pricing information corresponding to the different financial products held in the portfolio. In some cases, the time series generator 230 may retrieve pricing information corresponding to the plurality of financial products held in the customer's portfolio from a remote database (e.g., the historical financial information database 260, etc.) via the network 205. 

Furthermore, Glinberg fails to disclose, but Smith discloses: (i) a request type, (In view of claim 17, Examiner interprets plot type as a form of request type); (See Col 6, lines 1-4 of Smith in further view of Fig. 30 and Col 17, lines 62 – 67 of Smith)

Col 6, lines 1-4 of Smith: FIG. 30 is a representation of a data entry field for the present invention in which a client may select various market indicators and charting options for a stock selected by the client;


    PNG
    media_image14.png
    571
    761
    media_image14.png
    Greyscale


Col 17, lines 62-67 of Smith: As shown in FIG. 30, the Chart Options Menu 40 provides various performance indicators by which a stock may be analyzed. These include DTA/ONA indicators 42 (which are discussed in detail below), and various methods of displaying prices including candlesticks, line graphs, bar graphs, and mountain graphs. The charting features of the present invention also allows clients to utilize "candlestick" analysis features which are commonly known in the art (as discussed in greater detail herein).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the what-if requests of Glinberg to include a selectable plot type, as disclosed by Smith, resulting in received requests to include a plot type, further resulting in the plotted outcome metrics (e.g., Profit/Loss of Fig. 2A of Glinberg) corresponding to margin accounts to be displayed on basis of the plot type requested (i.e., plotting is based on a plot type included in the what-if request), in order to advantageously provide more options to users as to how they want the data displayed.

With respect to claim 7, it is rejected under the same rationale as claim 17 (below), mutatis mutandis. 

With respect to claim 17, Glinberg in view of Gershon, Weng, EasyScreen, and Smith discloses the method of parent claim 16. Furthermore, Smith discloses: wherein the request type indicates a requested plot type. (See Col 6, lines 1-4 of Smith in further view of Fig. 30 and Col 17, lines 62 – 67 of Smith);(The same obviousness rationale of parent claim 16, mutatis mutandis).

Col 6, lines 1-4 of Smith: FIG. 30 is a representation of a data entry field for the present invention in which a client may select various market indicators and charting options for a stock selected by the client;


    PNG
    media_image14.png
    571
    761
    media_image14.png
    Greyscale


Col 17, lines 62-67 of Smith: As shown in FIG. 30, the Chart Options Menu 40 provides various performance indicators by which a stock may be analyzed. These include DTA/ONA indicators 42 (which are discussed in detail below), and various methods of displaying prices including candlesticks, line graphs, bar graphs, and mountain graphs. The charting features of the present invention also allows clients to utilize "candlestick" analysis features which are commonly known in the art (as discussed in greater detail herein).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

United States Application Publication No.  US-20150039530-A1 to Jha, disclosing PCA-Based portfolio margining (e.g., Fig. 3).

Non-Patent Literature, “Portfolio Risk Analysis in PORT” to Scott (“Scott”)3, disclosing, in video format, portfolio risk analysis software from Bloomberg company called PORT, which, in 14:36 timestamp, shows a “Scenarios” tab on a GUI, comprising scenarios such as “Russian Financial Crisis – 2008”, “Japan Earthquake in Mar 2011”, and shows corresponding P&Ls (Profit/Losses), along with corresponding P&L bar chart for the plurality of scenarios. Furthermore, 14:26 timestamp shows graphical interface element includes scenario dropdown to select scenarios, with “All Scenario” option selected. Examiner also notes “FN0367 EXAMPLE” shown is understood to be a sample portfolio in view of at least 0:17 – 0:25 and 0:55 of Scott. Description of Scott’s video states: “In this video I demonstrate a number of ways you can assess your portfolio risk in Bloomberg’s PORT function” (Bold / Underlined Emphasis added).

United States Application Publication No.  US-20140317021-A1 to Weber, disclosing coverage ratio as the margin generated by the current risk divided by the latest portfolio value. (¶50)

United States Application Publication No.  US-20200043093-A1 to Baysal, disclosing margin requirement determination methods (title), including displaying outcome metrics (Fig. 20-22 in further view of ¶132)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-7:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 3695                        

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note indentation in Glinberg’s disclosure.
        2 Note indentation in Glinberg’s disclosure.
        3 See second page of PTO-892, Reference “U”.